Cane Clark LLP 3273 E. Warm Springs Las Vegas, NV 89120 Kyleen E. Cane* Bryan R. Clark^ Telephone: 702-312-6255 Joe Laxague~ Scott P. Doney~ Facsimile: 702-944-7100 Email: bclark@caneclark.com April 14, Znomics, Inc. 2611 SW Third Ave. Suite 200 Portland, OR 97201 Re:Znomics, Inc., Registration Statement on Form S-1/A Ladies and Gentlemen: We have acted as counsel for Znomics, Inc., a Nevada corporation (the "Company"), in connection with the preparation of the registration statement on Form S-1/A (the "Registration Statement") to be filed with the Securities and Exchange Commission (the "Commission") pursuant to the Securities Act of 1933, as amended (the "Act"), relating to the offering of 3,490,828 shares of the Company’s common stock. In rendering the opinion set forth below, we have reviewed: (a) the Registration Statement and the exhibits attached thereto dated April 14, 2008; (b) the Company's Articles of Incorporation; (c) the Company's Bylaws; (d) certain records of the Company's corporate proceedings as reflected in its minute books; and (e) such statutes, records and other documents as we have deemed relevant.
